DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2020 has been entered.
 
Status of Amendments
This action is in response to communication filed 1/20/2020.
Claims 1, 10, 18 are amended.
Claims 1-20 are pending in the present application.  






Response to Remarks
Applicant remarks concerning rejection of claims under 35 USC 103 have been considered but are not persuasive.
	Applicant argues that Masters fails to teach or disclose retrieving one or more items based on physical dimensions of the user space and one or more search terms.  The argument is Moot, as new art and new grounds for rejection has been applied to the relevant limitation.
	Applicant further argues that Dujmich fails to teach or suggest wherein the bounding object recited in claims 1, 10, 18, is able to be adjusted via a user interface.  The argument is moot, as upon further consideration, it is Examiner’s belief that that Masters anticipates the user interface adjustable bounding object.  Applicant is directed to the detailed rejection below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
As recited in claim 1:
an input module configured to receive the image of the location…
a query module configured to retrieve….one or more items…
a generation module configured to generate a composite image…
As recited in claim 3:
an interface module configured to provide an interface…
A review of applicant disclosure shows that the input, query and generation modules are described as being a part of a computing device (0022).  As such these elements are interpreted as elements belonging to the structure of the computing device.  However, the interface module recited in claim 3 is described as being a part of a system (system 200 as described in 0045, FIG. 2), the system itself having components but not explicitly identified as a computing device or other such hardware.  As such, it is unclear what structure the interface module is implemented on, if any.  See detailed rejection of claim 3 under 35 USC 112(b) below.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 recites “retrieving, after receiving the definition of the physical user space and based on the physical boundaries comprising the dimension of the physical user space where the item will be placed and one or more search terms provided by the user interface after receiving the definition of the physical user space, one or more items…”.  This duplicate recitation does not impact the scope of the claim, but Examiner nevertheless believes that it was not intended to be recited a second time in this fashion.  Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 3, as noted above, the claim recites “an interface module,” invoking 35 USC 112(f).  Applicant’s disclosure only described the interface module as being a part of a system (system 200 described in para. 0045, FIG. 2), however it is unclear what the structure, if any, is of the system itself.  As such, the structure of the interface module cannot be determined and the recitation is 
Regarding claims 10, 18, these claims recite the limitation "an area comprising the physical user spaces within the image.”  While a singular “physical user space” is previously recited in each of these claims, there is no antecedent basis for multiple physical user spaces.  The claims are therefore indefinite.  The recitations are interpreted as reciting a singular physical user space, however correction or clarification is required.
Claims 11-17, 19-20 are dependent on claims 10, 18 and therefore are rejected on the same basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Masters et al. (US 20160180193 A1) (“Masters”), in view of Granger et al. (US 20110029401 A1) (“Granger”).
Claim 1:    
Masters discloses a system comprising:
a camera configured to capture an image of a location, the location comprising an occupied physical space having one or more physical objects, and a physical user space where an item will be placed (0020, “FIG. 1B illustrates the user's computing device 150 that displays an image 160 of the user's closet 100. However, instead of displaying the view of the closet 100 as captured by, for example, a video camera of the computing device 150, the display of the computing device 150 displays a modified, or augmented, view of the closet that illustrates a shoe rack 170 with the user's shoes positioned on the shoe rack at the location where the shoes are currently located in the closet. In the illustrated embodiment, the size of the closet is determined using an image of the reference marker 120 as a reference.  Thus, the systems described herein can identify items that will fit in the user's intended location. Presenting the preview image 160 using images of the shoes the user owns and illustrating the shoe rack in the context of the user's closet 100 may help improve the effectiveness of the recommendation and reduce the rate of returns for purchased items.”)
an input module configured to receive the image of the location and a definition of the physical user space (0038, “The spatial determination engine 354 may include a system capable of determining the dimensions of a physical area illustrated in a received image.”)(0059, “The process 400 begins at block 402 where, for example, the image acquisition system 322 receives an image that depicts a set of items and a reference marker located within an at least partially bounded physical area.”)(0059, “Further, the reference marker may be or include an object [bounding object] with spatial characteristics previously provided to the interactive computing system 310 [user interface]…In some cases, the reference marker may be a three-dimensional object, such as a block of wood, a coin or other piece of currency, a deck of cards, a board game, a glass, a phone, or any other item for which the interactive computing system 310 has stored dimension information or is provided with dimension information or spatial information. The dimensions of the reference marker may be provided by an administrator or a customer user [i.e. the bounding object dimensions constitute definition information provided separately but along with the image].”),
the definition of the physical user space comprising a bounding object (0059, “The process 400 begins at block 402 where, for example, the image acquisition system 322 receives an image that depicts a set of items and a reference marker located within an at least partially bounded physical area.”), 
the bounding object adjustable at a user interface (0059, “Further, the reference marker may be or include an object [bounding object] with spatial characteristics previously provided to the interactive computing system 310 …In some cases, the reference marker may be a three-dimensional object, such as a block of wood, a coin or other piece of currency, a deck of cards, a board game, a glass, a phone, or any other item for which the interactive computing system 310 has stored dimension information or is provided with dimension information or spatial information. The dimensions of the reference marker may be provided by an administrator or a customer user.”)(0057, “Further, although certain examples are illustrated herein in the context of an interactive computing system 310 that communicates with a separate user computing device 302, this is not a limitation on the systems and methods described herein. It will also be appreciated that, in some embodiments, a user computing device 302 may implement functionality that is otherwise described herein as being implemented by the elements and/or systems of the interactive computing system 310.” Examiner note: i.e., a user computing device can be interacted with the perform he functionality described in 0059 attributed to computing system 310.)(0055, “the interactive computing system 310 may include a…an input/output device interface, a display, and an input device [user interface].”)
0061, “At block 404, the spatial determination engine 354, using as a reference a portion of the image that includes the reference marker, determines spatial characteristics of the at least partially bounded physical area.”)
at an offset from an edge of the image (0061, “Further, in some cases, the spatial determination engine 354 may use the item identification module 360 to determine characteristics of boundaries within the at least partially bounded physical area [within the bounded area edges is considered an offset from the edge of both the area and edge of the 2d image depicting the area]. For example, the item identification module 360 may determine whether there is a door in the at least partially bounded physical area.”)
and to define physical boundaries comprising dimensions of the physical user space, the physical user space corresponding to the identified area of the image (0038, “The spatial determination engine 354 may include a system capable of determining the dimensions of a physical area illustrated in a received image. The dimensions may be determined by comparing the depiction of the physical area included in the image with the depiction of the reference marker included in the image.”).
a query module configured to retrieve, after receiving the definition of the physical user space and based on the physical boundaries comprising the dimensions of the physical user space where the item will be placed, one or more items that are available at a networked marketplace that have respective sizes comprising physical dimensions that are within a threshold of the dimensions of the physical user space (0082, “The process 600 begins at block 602 where, for example, the recommendation engine 352 [query module] identifies a set of organizers that fit within [having sizes that are within a threshold of dimensions of the physical user space] the at least partially bounded physical area illustrated in the image under analysis [based on the physical boundaries comprising the dimensions of the physical user space where the item will be placed]. The spatial characteristics of the bounded physical area may be determined from a reference marker included in the image under test as previously described with respect to the block 404 [after receiving definition of physical space]. The set of organizers may include organizers that are smaller than the at least partially bounded physical area [having sizes that are within a threshold of dimensions of the physical user space]. In some cases, the set of organizers may include organizers that are within a threshold size larger than the at least partially bounded physical area.”)
a generation module configured to generate a composite image by overlaying an image of a selected item of one or more items within the area of the image of the location (0094, “The image generator 358 [generation module] generates at block 706 a preview image based on the selected organizer and an image of an at least partially bound physical area (e.g., a storage space) and a set of items received at the block 402. In some embodiments, the image generator 358 generates a 3D scene based on the selected organizer and an image of an at least partially bound physical area and a set of items. The preview image may then be generated by rendering a 2D image of the 3D scene. Alternatively, the preview image may be a 3D image based on the 3D scene. Some example processes that may be used with respect to the block 706 for generating a preview image of an organizer for presentation to a user are described in more detail below with respect to FIG. 8.”),
the generation module scaling the image of the item image according to the definition of the physical user space and physical dimensions of the selected item (0101, “Generating the 3D model for the item may include determining the size of the item by comparing the portion of the image under analysis that includes the item to the portion of the image under analysis that includes the reference marker. Further, generating the 3D model for the item may include performing one or more transformations on the portion of the image under analysis that includes the item. In some cases, the transformation operations may include extruding a 2D image to create a 3D model based on the determined size of the item. For instance, suppose that an item is depicted in the image under analysis with a height of 6 inches. Further suppose, based on a comparison of the portion of the image that includes the item to the portion of the image that includes a reference marker, that the item is actually 24 inches. In such a case, the image of the item included in the image under analysis may be extruded, scaled, or transformed such that a height of the 3D model of the item corresponds to a height of 24 inches.”);
Masters does not disclose, but Granger teaches:
retrieving the one or more items based on based on the physical boundaries comprising the dimensions of the physical user space where the item will be placed and one or more search terms provided by the user interface (0074, “In another embodiment and referring to FIG. 3, there is disclosed a flow diagram of an internet based interface for a client to preview and purchase interior residential or commercial room designs”)(0075-0076, “Designers populate the database with room designs which can include renderings, paint selections, furnishing selections [one or more items], finishes, descriptive text, and other design characteristics. Each design can be categorized by style, room function, and room size.  In use, a customer can search and sort for designs based on a desired room function, room size, design style, color palette, or other distinguishing characteristic. Customers can then select and purchase any of the pre-packaged room designs.” Examiner note: wherein searching based on at least room size and any other term constitutes retrieving items, in this case room designs that include furnishings, based on physical dimensions of the user space where the item will be placed and one or more search terms provided by the user interface.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the features of Granger in the disclosure of Masters, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Moreover, one of ordinary skill in the 0076-0077).
Claim 2:    
Masters/Granger teaches claim 1.
Masters further discloses:
wherein the image of the selected item is based on a three-dimensional model of the selected item (0096, “FIG. 8 is a flowchart of an embodiment of a preview image generation process 800.”)(0098, “The process 800 begins at Hock 802 where, for example, the image generator 358 accesses a 3D model from the item models repository 344 for an organizer item.”),
the image of the selected item further based on a scale and a rotation of the model (0103, “Modifying the 3D model to match the characteristics of the item may include performing a number of transformations to the 3D model. In some cases, the image generator 358 using, for example, the item identification module 360 may determine a size of the item in the image by, for example, comparing the image of the item to the image of a reference marker. The image generator 358 may modify the size of the 3D model based on the identified size of the item [based on scale].”)(0095, “In such cases, the user may interact with the 3D image using to rotate or view the image from different angles. In other cases, the user may view a 2D rendering of the 3D image on a display capable of displaying 2D images. Further, in some such cases, a user may interact with a user interface to modify a view of the image. For instance, the user may provide a command to rotate the image. In such cases, the 3D model may be rotated and a new 2D image may be rendered [selected] from the rotated 3D model [based on rotation]. The new 2D image may then be displayed to the user thereby enabling the user to preview the organizer item from different perspectives.”).
Claims 3:
Masters/Granger teaches claim 2.
Masters further discloses:
an interface module configured to provide an interface for a user to manipulate the model of the selected item, the generation module updating the image of the selected item based on changes to the model (0095, “In such cases, the user may interact with the 3D image [interacting with the 3D image renders is an interface] using to rotate or view the image from different angles [manipulate the model]. In other cases, the user may view a 2D rendering of the 3D image on a display capable of displaying 2D images. Further, in some such cases, a user may interact with a user interface to modify a view of the image. For instance, the user may provide a command to rotate the image. In such cases, the 3D model may be rotated and a new 2D image may be rendered from the rotated 3D model. The new 2D image may then be displayed to the user thereby enabling the user to preview the organizer item from different perspectives.”).
Claim 6: 
Masters/Granger teaches claim 1.
Masters further discloses:
wherein the query module is configured to retrieve the one or more items by selecting items from a database (0028) that has at least one surface that can fit within a two-dimensional plane defined by the physical boundaries (0082, “The process 600 begins at block 602 where, for example, the recommendation engine 352 identifies a set of organizers that fit within [at least one surface of the object fitting within] the at least partially bounded physical area illustrated in the image under analysis. The spatial characteristics of the bounded physical area [2d plane defined by physical boundaries] may be determined from a reference marker included in the image under test as previously described with respect to the block 404. The set of organizers may include organizers that are smaller than the at least partially bounded physical area.").
Claims 7:    
Masters/Granger teaches claim 1.
Masters further discloses:
wherein the generation module generates composite images for each of the one or more items available at the networked marketplace (0028), the images being displayed in a list of available items (0087, “At block 614, the recommendation engine 352 outputs a representation of at least one of the ranked reduced set of organizers to a user. The representation may include a list of the reduced set of organizers, item detail information for the reduced set of organizers, images for the reduced set of organizers, or any other type of output that may be used to present the reduced set of organizers to the user. In some embodiments, a preview image [composite image] of at least one of the organizer items may be presented to the user.”)(0094, “The image generator 358 generates at block 706 a preview image based on the selected organizer and an image of an at least partially bound physical area (e.g., a storage space) and a set of items received at the block 402.”)
Claims 8:    
Masters/Granger teaches claim 1.
Masters further discloses:
wherein the definition of the physical user space further comprises a soft limit, specified by a user, for at least one of the physical boundaries (0036, “The interactive computing system 310 further includes an image acquisition system 322. The image acquisition system may include any system capable of receiving an image from a user [user specified] computing device 302 and/or accessing an image from a data repository 340.”)(0038, “The spatial determination engine 354 may include a system capable of determining the dimensions of a physical area illustrated in a received image.”)(0082, “In some cases, the set of organizers may include organizers that are within a threshold size larger than the at least partially bounded physical area [soft limit]. For example, if the at least partially bounded physical area includes a shelf, an organizer that would extend partially off of the shelf if positioned on the shelf may be included in the set of organizers.”)
Claim 9:
Masters/Granger teaches claim 1.
Masters further discloses:
wherein the one or more items retrieved by the query module has at least one physical dimension that exceeds a lower limit of the soft limit (0082, “In some cases, the set of organizers may include organizers that are within a threshold size larger than the at least partially bounded physical area. For example, if the at least partially bounded physical area includes a shelf, an organizer that would extend partially off of the shelf if positioned on the shelf [exceeding a lower limit of the soft limit] may be included in the set of organizers. However, if the organizer would extend beyond a threshold distance off of the shelf, the organizer may be excluded from the set of organizers. The threshold used to determine how much an organizer may exceed the at least partially bounded physical area may vary based on the type of organizer and characteristics of the partially bounded physical area.”)
Claim 10:
	Masters discloses a method comprising:
receiving an image of a location, the location comprising: an occupied physical space having one or more physical objects, and a physical user space where an item will be placed, the physical user space corresponding to the identified area of the image (0020, “FIG. 1B illustrates the user's computing device 150 that displays an image 160 of the user's closet 100. However, instead of displaying the view of the closet 100 as captured by, for example, a video camera of the computing device 150, the display of the computing device 150 displays a modified, or augmented, view of the closet that illustrates a shoe rack 170 with the user's shoes positioned on the shoe rack at the location where the shoes are currently located in the closet. In the illustrated embodiment, the size of the closet is determined using an image of the reference marker 120 as a reference.  Thus, the systems described herein can identify items that will fit in the user's intended location. Presenting the preview image 160 using images of the shoes the user owns and illustrating the shoe rack in the context of the user's closet 100 may help improve the effectiveness of the recommendation and reduce the rate of returns for purchased items.”);
receiving a definition of the physical user space (0036, “The interactive computing system 310 further includes an image acquisition system 322. The image acquisition system may include any system capable of receiving an image from a user computing device 302 and/or accessing an image from a data repository 340.”)(0038, “The spatial determination engine 354 may include a system capable of determining the dimensions of a physical area illustrated in a received image.”), 
the definition of the physical user space comprising a bounding object (0059, “The process 400 begins at block 402 where, for example, the image acquisition system 322 receives an image that depicts a set of items and a reference marker located within an at least partially bounded physical area.”), 
adjustable at a user interface (0059, “Further, the reference marker may be or include an object [bounding object] with spatial characteristics previously provided to the interactive computing system 310 [user interface]…In some cases, the reference marker may be a three-dimensional object, such as a block of wood, a coin or other piece of currency, a deck of cards, a board game, a glass, a phone, or any other item for which the interactive computing system 310 has stored dimension information or is provided with dimension information or spatial information. The dimensions of the reference marker may be provided by an administrator or a customer user.”)
and defining an area comprising the physical user spaces within the image of the location (0061, “At block 404, the spatial determination engine 354, using as a reference a portion of the image that includes the reference marker, determines spatial characteristics of the at least partially bounded physical area.”)
0061, “Further, in some cases, the spatial determination engine 354 may use the item identification module 360 to determine characteristics of boundaries within the at least partially bounded physical area [within the bounded area edges is considered an offset from the edge of both the area and edge of the 2d image depicting the area]. For example, the item identification module 360 may determine whether there is a door in the at least partially bounded physical area.”)
and physical boundaries comprising dimensions of the physical user space (0038, “The spatial determination engine 354 may include a system capable of determining the dimensions of a physical area illustrated in a received image. The dimensions may be determined by comparing the depiction of the physical area included in the image with the depiction of the reference marker included in the image.”).
retrieving, after receiving the definition of the physical user space and based on the physical boundaries comprising the dimensions of the physical user space where the item will be placed after receiving the definition of the physical user space, one or more items available at a networked marketplace that have respective sizes comprising physical dimensions that are within a threshold of the dimensions of the physical user space (0082, “The process 600 begins at block 602 where, for example, the recommendation engine 352 identifies a set of organizers that fit within [having sizes that are within a threshold of dimensions of the physical user space] the at least partially bounded physical area illustrated in the image under analysis [based on the physical boundaries comprising the dimensions of the physical user space where the item will be placed]. The spatial characteristics of the bounded physical area may be determined from a reference marker included in the image under test as previously described with respect to the block 404 [after receiving definition of physical space]. The set of organizers may include organizers that are smaller than the at least partially bounded physical area [having sizes that are within a threshold of dimensions of the physical user space]. In some cases, the set of organizers may include organizers that are within a threshold size larger than the at least partially bounded physical area.”);
; and
generating a composite image by overlaying an image of a selected item of the one or more items on the image of the physical user space and within the area of the image of the location (0094, “The image generator 358 [generation module] generates at block 706 a preview image based on the selected organizer and an image of an at least partially bound physical area (e.g., a storage space) and a set of items received at the block 402. In some embodiments, the image generator 358 generates a 3D scene based on the selected organizer and an image of an at least partially bound physical area and a set of items. The preview image may then be generated by rendering a 2D image of the 3D scene. Alternatively, the preview image may be a 3D image based on the 3D scene. Some example processes that may be used with respect to the block 706 for generating a preview image of an organizer for presentation to a user are described in more detail below with respect to FIG. 8.”), 
the generating further comprising scaling the image of the selected item according to the definition of the physical user space and the physical dimensions of the selected item (0101, “Generating the 3D model for the item may include determining the size of the item by comparing the portion of the image under analysis that includes the item to the portion of the image under analysis that includes the reference marker. Further, generating the 3D model for the item may include performing one or more transformations on the portion of the image under analysis that includes the item. In some cases, the transformation operations may include extruding a 2D image to create a 3D model based on the determined size of the item. For instance, suppose that an item is depicted in the image under analysis with a height of 6 inches. Further suppose, based on a comparison of the portion of the image that includes the item to the portion of the image that includes a reference marker, that the item is actually 24 inches. In such a case, the image of the item included in the image under analysis may be extruded, scaled, or transformed such that a height of the 3D model of the item corresponds to a height of 24 inches.”);
Masters does not disclose, but Granger teaches:
retrieving the one or more items based on based on the physical boundaries comprising the dimensions of the physical user space where the item will be placed and one or more search terms provided by the user interface (0074, “In another embodiment and referring to FIG. 3, there is disclosed a flow diagram of an internet based interface for a client to preview and purchase interior residential or commercial room designs”)(0075-0076, “Designers populate the database with room designs which can include renderings, paint selections, furnishing selections [one or more items], finishes, descriptive text, and other design characteristics. Each design can be categorized by style, room function, and room size.  In use, a customer can search and sort for designs based on a desired room function, room size, design style, color palette, or other distinguishing characteristic. Customers can then select and purchase any of the pre-packaged room designs.” Examiner note: wherein searching based on at least room size and any other term constitutes retrieving items, in this case room designs that include furnishings, based on physical dimensions of the user space where the item will be placed and one or more search terms provided by the user interface.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the features of Granger in the disclosure of Masters, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Moreover, one of ordinary skill in the art at the time of filing would have recognized that the teachings of Granger would have improved the disclosure of Masters so as to allow users to search and preview prepackaged room designs (0076-0077).
Claim 11 is rejected on the same basis as claim 2.
Claim 12:
Masers/Granger teaches claim 10.
Masters further discloses:
providing an interface for the user to manipulate the image of the selected item by changing one of a scale of the selected item, a position of the selected item, and an orientation of the selected item (0095, “In such cases, the user may interact with the 3D image [interface] using to rotate or view the image from different angles [manipulate orientation]. In other cases, the user may view a 2D rendering of the 3D image on a display capable of displaying 2D images. Further, in some such cases, a user may interact with a user interface to modify a view of the image. For instance, the user may provide a command to rotate the image. In such cases, the 3D model may be rotated and a new 2D image may be rendered from the rotated 3D model. The new 2D image may then be displayed to the user thereby enabling the user to preview the organizer item from different perspectives.”);
Claim 13 is rejected on the same basis as claim 8.
Claim 14 is rejected on the same basis as claim 4.
Claim 15 is rejected on the same basis as claim 7.
Claim 16:    
Masters/Granger teaches claim 10.
Masters further discloses:
wherein the generation module is further configured to share the composite image (0018, “Further, embodiments of systems and processes described herein can present a preview image to a user that illustrates how the complementary item (e.g., a shoe rack) may be used with items (e.g., shoes) of the user in a particular context, such as a closet at the home of the user.”; Examiner notes the broadest 
Claim 18 is rejected on the same basis as claim 10.
Claim 19 is rejected on the same basis as claim 12.
Claim 20 is rejected on the same basis as claim 7.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Masters/Granger, in view of Macinnes et al., (US 20050081161 A1) (“Macinnes”).
Claim 4:    
Masters/Granger teaches claim 3.
The combination does not teach, but Macinnes teaches:
wherein the interface module receives a request to change the image of the selected item to a different item, the generation module updating the composite image to reflect the different item based on a position, orientation, and scale of the different item (0145, “Modeling Options Process Add object from library Input Select object from library, drag them and drop into the working area at the desired position…Process Replace selected object with some other object Input Select the object to be replaced, menu item Object-Replace object, select the new object from Object library. Output Selected object would be replaced by the newly selected object from the object library Description This feature is extremely useful in cases when user wants to place a new object in place of existing placed object or otherwise has to perform all the steps, which were performed earlier to place the object correctly.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the features of Macinnes in the combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Moreover, one of ordinary skill in the art at the time of 
Claim 5:    
Masters/Granger teaches claim 3.
The combination does not teach, but Macinnes teaches:
wherein the generation module generates the composite image based on a virtual light source, the user interface module receiving selections from the user to configure the virtual light source (0044, “To render, interior designer and architect users may (i) specify lighting, camera position and other rendering options; (ii) use the client-resident system to create photorealistic renderings of their designs without having to rely on a separate remote rendering facility.”)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the features of Macinnes in the combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Moreover, one of ordinary skill in the art at the time of filing would have recognized that the teachings of Macinnes would have improved the combination so as to provide “an improved 3D design and visualization system that…is capable of rendering them in photorealistic detail on the client computer” (0020).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Masters/Granger, in view of Min et al., (US 20080025615 A1) (“Min”)
Claim 17:
Masters/Granger teaches claim 10.
The combination does not teach, but Min teaches:
In order to perform the rendering, a distance (hereinafter, referred to as "viewpoint distance") between the 3D model and a viewpoint may need to be defined. The longer the viewpoint distance [zoomed out], the lower the texture image resolution applied to the 3D model may be. On the contrary, the shorter the viewpoint distance [zoomed in], the higher the texture image resolution applied to the 3D model may be.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the features of Min in the combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Moreover, one of ordinary skill in the art at the time of filing would have recognized that the teachings of Min would have improved the combination so as to allow a user to view a higher resolution image when zooming into the image (0029).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE Y CAI whose telephone number is (571)272-6193.  The examiner can normally be reached on Mon-Fri 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LANCE Y CAI/Examiner, Art Unit 3625  

/MICHELLE T KRINGEN/Examiner, Art Unit 3625